     Case 3:18-cr-00203-EMC Document 266 Filed 08/13/19 Page 1 of 10


 1    KEKER, VAN NEST & PETERS LLP
      JOHN W. KEKER - # 49092
 2    jkeker@keker.com
      ELLIOT R. PETERS - # 158708
 3    epeters@keker.com
      ELIZABETH K. MCCLOSKEY - # 268184
 4    emccloskey@keker.com
      NICHOLAS S. GOLDBERG - # 273614
 5    ngoldberg@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      CHRISTOPHER LISCHEWSKI
 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                      Case No. 3:18-cr-00203-EMC

14                    Plaintiff,                     DEFENDANT’S OPPOSITION TO
                                                     GOVERNMENT’S MOTION IN LIMINE
15             v.                                    NO. 1
16    CHRISTOPHER LISCHEWSKI,                        Date:      August 27, 2019
                                                     Time:      10:30 a.m.
17                    Defendant.                     Dept.      Courtroom 5 – 17th Floor
                                                     Judge:     Hon. Edward M. Chen
18
                                                     Date Filed: May 16, 2018
19
                                                     Trial Date: November 4, 2019
20

21

22

23

24

25

26

27

28

                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 1
                                       Case No. 3:18-cr-00203-EMC
     1338968
     Case 3:18-cr-00203-EMC Document 266 Filed 08/13/19 Page 2 of 10


 1                                        I.         INTRODUCTION

 2             In its Motion in Limine No. 1, the government contends that because this Court has held

 3   that the per se rule applies to the sole charge of the indictment, defendant Christopher Lischewski

 4   “should not be permitted to introduce evidence and argument justifying or excusing his conduct.”

 5   Gov’t MIL 1 at 2.1 But the per se rule does not and cannot impose such a draconian restriction on

 6   Mr. Lischewski’s constitutional right to present evidence in his defense. The per se rule is not a

 7   rule of evidence at all. Instead, it merely establishes that price fixing, if proved, is unreasonable;

 8   it does not limit—much less preclude—evidence indicating that Mr. Lischewski did not conspire

 9   to fix prices. See, e.g., United States v. Socony-Vacuum Oil Co., 310 U.S. 150, 229–31 (1940).

10   Mr. Lischewski must be allowed to rebut the government’s “allegation of conspiracy by showing

11   a plausible and justifiable reason for [his] conduct that is consistent with proper business

12   practice.” In re Citric Acid Litig., 191 F.3d 1090, 1094 (9th Cir. 1999) (citation omitted). For

13   example, a defendant may counter evidence of identical “list prices” with evidence that the

14   defendant “did price aggressively in actual contracts,” and increased its market share. Id. at 1102

15   (emphasis in original). More generally, “evidence as to similarity of costs, operations, marketing,

16   standardized character of the products, competitive nature of the business and other economic

17   factors common to the defendants influencing uniform price changes in the [relevant] area should

18   be admitted,” under the per se rule, because the jury could find that the “prices resulted from

19   these other factors, and were not the result of agreements entered into by the defendants.” Cont’l

20   Baking Co. v. United States, 281 F.2d 137, 145–46 (6th Cir. 1960) (emphasis added). Thus, as

21   further demonstrated below, the Court should deny the government’s motion.

22                                             II.    ARGUMENT

23             A.     Mr. Lischewski must be permitted to introduce evidence to disprove the
                      government’s allegations that he conspired to fix “noncompetitive prices.”
24
               The government argues that the per se rule precludes, for example, evidence indicating
25
     that the prices at issue here were determined by the cost of fish, as opposed to the alleged price-
26
     1
       As explained in detail in Mr. Lischewski’s trial brief, the rule of reason should apply in this
27   case, and in any criminal antitrust case. Nevertheless, Mr. Lischewski assumes for the purposes
     of this opposition only that the per se rule applies, but preserves all of his arguments for applying
28   the rule of reason instead.
                                                        1
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 1
                                       Case No. 3:18-cr-00203-EMC
     1338968
     Case 3:18-cr-00203-EMC Document 266 Filed 08/13/19 Page 3 of 10


 1   fixing conspiracy. See Gov’t MIL 1 at 2–3. But courts have repeatedly rejected the

 2   government’s argument. In Continental Baking, for instance, the court rejected the government’s

 3   effort to exclude “explanatory evidence of economic causation and conscious price parallelism,”

 4   as opposed to price fixing. 281 F.2d at 143. The trial judge had granted the government’s

 5   motion, but in doing so, he improperly “performed the function of the jury. He determined that

 6   the Government had established the ultimate fact—that the defendants had entered into price-

 7   fixing agreements. Whether or not a conspiracy to fix prices had been established was for the

 8   jury to say and the Court could not determine this issue as a matter of law.” Id.; see also, e.g.,

 9   United States v. Nu-Phonics, Inc., 433 F. Supp. 1006, 1012 (E.D. Mich. 1977) (“The government

10   in this case asks the court to exclude significant defense evidence because the activities charged

11   in the indictment are price-fixing schemes as a matter of law. This argument must be rejected for

12   the simple reason that to so hold would establish a violation of section 1 without proof of all the

13   essential elements of the offense.”); In re Processed Egg Prods. Antitrust Litig., No. 08-MD-

14   2002, 2016 WL 3912843, at *5 (E.D. Pa. July 19, 2016) (“[P]laintiffs ignore the fact that they

15   have not yet proven the existence of a conspiracy or [defendant’s] participation in it. . . . Because

16   the plaintiffs’ argument essentially assumes the ultimate issue in this case, ruling in their favor

17   now on the evidentiary issue would be premature.”).

18             As the court emphasized in Continental Baking, it is important to distinguish between

19   attempts to justify admitted price fixing as reasonable versus evidence offered to support the

20   defendant’s denial that he conspired to fix prices. See 281 F.2d at 143. The per se rule precludes

21   the former but not the latter. See id. “A defendant cannot say ‘I have entered into a price-fixing

22   agreement, but the prices fixed are reasonable ones dictated by economic pressures.’” Id. at 144.

23   But where, as here, the defendant denies that he conspired to fix prices, he is “entitled to set

24   before the jury [his] explanation of what brought about the similar prices.” Id. Accordingly, it is

25   “prejudicial error” to exclude such “explanatory economic evidence,” including “evidence as to

26   similarity of costs, operations, marketing, standardized character of the products, competitive

27   nature of the business and other economic factors common to the defendants influencing uniform

28   price changes in the [relevant] area.” Id. at 145.
                                                          2
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 1
                                       Case No. 3:18-cr-00203-EMC
     1338968
     Case 3:18-cr-00203-EMC Document 266 Filed 08/13/19 Page 4 of 10


 1             The rule in the Ninth Circuit is the same. In Citric Acid, for example, the Ninth Circuit

 2   reaffirmed, as it has held many times, that a defendant may rebut allegations that he conspired to

 3   fix prices “by showing a plausible and justifiable reason for [his] conduct that is consistent with

 4   proper business practice.” 191 F.3d at 1094 (quoting Richards v. Neilsen Freight Lines, 810 F.2d

 5   898, 902 (9th Cir. 1987); citing City of Long Beach v. Standard Oil Co. of California, 872 F.2d

 6   1401, 1406 (9th Cir. 1989); Wilcox v. First Interstate Bank of Oregon, 815 F.2d 522, 526–28 (9th

 7   Cir. 1987); and T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 635 (9th Cir.

 8   1987)). In Citric Acid, several companies admitted to conspiring to fix citric acid prices, but the

 9   defendant denied participating in the conspiracy. Id. at 1093. The plaintiff, like the government

10   here, argued that the defendant’s “list prices mirrored those of its competitors,” and that this was

11   “evidence of conspiracy.” Id. at 1102. But the defendant countered with evidence that, although

12   there was “little competition in citric acid list prices,” the defendant “did price aggressively in

13   actual contracts,” selectively competed for strategic accounts, and grew its market share. Id.

14   (emphasis in original). “Considered as a whole, the evidence in the record, though it clearly

15   shows that several citric acid producers conspired to fix prices and to allocate market shares, does

16   not tend to exclude the possibility that” the defendant “acted independently—and thus does not

17   support a reasonable inference that” the defendant “was involved in the citric acid price-fixing

18   conspiracy.” Id. at 1106.

19             Similarly, the court in United States v. Goodman, 850 F.2d 1473 (11th Cir. 1988), held

20   that the district court erred in excluding evidence that the defendants’ prices were competitive and

21   not artificially high, whereas their competitor’s prices were below-cost and predatory. Although

22   the competitiveness of prices is not an element of the per se violation alleged in Goodman, the

23   indictment alleged that the noncompetitive prices were an effect of the alleged conspiracy, and

24   the government offered proof at trial that the defendants had been underbid by a competitor. See

25   id. at 1476–79. “Since the evidence of [the competitor] undercutting [the defendants’] prices was

26   introduced by the government, and the indictment with allegations of artificially high and non-

27   competitive prices was submitted to the jury, they also should have had the benefit of” the

28   defendants’ evidence that their prices were competitive whereas their competitor’s prices were
                                                        3
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 1
                                       Case No. 3:18-cr-00203-EMC
     1338968
     Case 3:18-cr-00203-EMC Document 266 Filed 08/13/19 Page 5 of 10


 1   below cost. Id. at 1479. “Without these documents the jury could not properly weigh the

 2   evidence to determine the inferences to draw therefrom. The trial court may not exclude relevant

 3   evidence which is crucial to the establishment of a valid defense.” Id. Because the trial court did

 4   so, the defendants’ convictions were reversed. Id. at 1480.

 5             Here, as in Goodman, the government alleges in its indictment that Mr. Lischewski

 6   conspired to fix prices at levels that, according to the government, were “collusive and

 7   noncompetitive.” Indictment ¶ 10(f)-(g). Even if the government is not required to prove that the

 8   prices were noncompetitive, that is what it has alleged in the indictment, and presumably will

 9   attempt to prove at trial. See id.2 Thus, evidence that the prices were competitive, and that lower

10   prices would have been below-cost or even predatory, is relevant and admissible because such

11   evidence makes the conspiracy alleged in the indictment “less probable.” Goodman, 850 F.2d at

12   1478. “Clearly, the court must permit the defendants to produce evidence that tends to establish

13   that such an agreement did not have ‘the effects of raising, depressing, fixing, pegging or

14   establishing’ prices as it has relevance to the charge in the indictment,” which alleges such

15   effects. Nu-Phonics, 433 F. Supp. at 1014; see Indictment ¶ 10(f)-(g). Accordingly:

16             The defendants in this case have the right to establish by any and all relevant
               evidence that there was no agreement; that they were not participants in an
17             agreement; that [the alleged agreements], if they existed, did not have an
               anticompetitive objective or purpose; that their actions had no anticompetitive
18             effects, as defined herein; and that their actions were not in or did not affect
               interstate commerce, as required by the Sherman Act. They must be given the
19             opportunity to present all relevant evidence in support of any defense which is
               open to them. The jury must be free to draw its own inferences from the evidence,
20             in accordance with the instructions which will be given to it.
21   Nu-Phonics, 433 F. Supp. at 1014.

22             Indeed, the government’s contrary argument is refuted by the model jury instructions the

23   government itself cites as authoritative:

24             Evidence that the defendants and alleged coconspirators actually competed with
               each other has been admitted to assist you in deciding whether they actually
25

26   2
       The fact that the government’s proof at trial remains to be seen is all the more reason to deny its
     motion. The Court can and should decide these issues at trial, rather than preemptively. See, e.g.,
27   Processed Egg Prod., 2016 WL 3912843, at *5 (“the ultimate relevance determination of the
     challenged evidence” should be “made in light of the direct or circumstantial evidence offered by
28   the plaintiffs at trial”; “ruling in their favor now on the evidentiary issue would be premature”).
                                                       4
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 1
                                       Case No. 3:18-cr-00203-EMC
     1338968
     Case 3:18-cr-00203-EMC Document 266 Filed 08/13/19 Page 6 of 10


 1             entered into an agreement to fix prices. . . . Evidence of the prices actually
               charged by the [alleged conspirators] has been admitted to assist you in deciding
 2             whether they entered into an agreement to fix prices. Such evidence may lead you
               to conclude that the [alleged conspirators] never entered into the agreement
 3             charged in the indictment or that they did enter into the agreement.

 4   Model Jury Instructions in Criminal Antitrust Cases 57–58 (ABA Section of Antitrust Law, eds.,

 5   2009); cf. Gov’t MIL 1 at 5–6 (relying on the ABA model instructions); see also, e.g., Cont’l

 6   Baking, 281 F.2d at 145 (“[T]he portion of the charge to the jury instructing them to disregard any

 7   evidence of cost factors which may have been introduced was erroneous.”).

 8             None of the cases the government relies on support its argument. Of the Supreme Court

 9   cases the government cites, several held that the per se rule did not apply, and certainly do not

10   hold that evidence should be excluded based on that rule. See, e.g., State Oil Co. v. Khan, 522

11   U.S. 3 (1997); Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877 (2007); Bus.

12   Elecs. Corp. v. Sharp Elecs. Corp., 485 U.S. 717 (1988). Of the remaining Supreme Court cases

13   cited by the government, only Socony-Vacuum addressed the exclusion of evidence, and that

14   case—as the Sixth Circuit explained in Continental Baking—does not support the exclusion of

15   explanatory economic evidence, but its admission. See Cont’l Baking, 281 F.2d at 144–45. In

16   Socony-Vacuum, the Supreme Court distinguished between attempts to defend price fixing as

17   reasonable, which the per se rule precludes, and evidence “aimed at establishing and evaluating

18   other contributory causes for the price rise and market stability during the indictment period.”

19   310 U.S. at 229. The record in Socony-Vacuum was “replete with evidence showing the

20   condition of the oil industry,” and “ample testimony bearing on the other causal factors which

21   respondents contend were primarily responsible for the price rise and market stability during the

22   indictment period.” Id. at 229–30. The Court did not disagree that such evidence is relevant and

23   admissible, but merely held that the district court did not abuse its discretion in excluding

24   “cumulative” evidence given the “great mass of [such] evidence” that it admitted. Id. at 230–31.

25             The government also relies on United States v. Joyce, 895 F.3d 673 (9th Cir. 2018), but

26   the plaintiff there did “not contest that the conduct described in the indictment was classic bid

27   rigging or that the evidence presented at trial was insufficient to establish he engaged in bid

28   rigging.” Id. at 677 (emphasis added). Here, however, Mr. Lischewski does contest the
                                                       5
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 1
                                       Case No. 3:18-cr-00203-EMC
     1338968
     Case 3:18-cr-00203-EMC Document 266 Filed 08/13/19 Page 7 of 10


 1   government’s allegation that he conspired to fix prices.3 Accordingly, Mr. Lischewski is

 2   “entitled to set before the jury [his] explanation of what brought about the similar prices.” Cont’l

 3   Baking, 281 F.2d at 144; accord, e.g., Processed Egg Prods., 2016 WL 3912843, at *2–5. And,

 4   again, because the government has alleged “collusive and noncompetitive prices,” Indictment

 5   ¶ 10(f)-(g), Mr. Lischewski is entitled to present evidence to the contrary, see Goodman, 850 F.2d

 6   at 1476–80; Nu-Phonics, 433 F. Supp. at 1014.

 7             Furthermore, as this Court recognized at the hearing on Mr. Lischewski’s motion to

 8   dismiss, the parties’ contentions relating to fishing methods and, in particular, Fish Aggregating

 9   Devices (“FADs”), present conflicting inferences that the jury must decide between. See May 7,

10   2019 Tr. at 5–6. Mr. Lischewski, therefore, must be allowed to present evidence about, for

11   example, his “effort to not succumb to the propaganda of Green Peace” about FADs. Id. at 5. If

12   the Court does not allow the jury to hear Mr. Lischewski’s side of that story, the jury will not be

13   able to “properly weigh the evidence to determine the inferences to draw therefrom,” Goodman,

14   850 F.2d at 1479, and any conviction will be subject to reversal, id. at 1480.

15             B.     There is no merit to the government’s arguments about intent and knowledge
                      of illegality.
16

17             The government also argues that “Defendant should not be permitted to introduce

18   evidence and argument that he did not intend any anti-competitive results or that he acted with

19   good intentions.” Gov’t MIL 1 at 4. The government cites United States v. Alston, 974 F.2d

20   1206, 1213 (9th Cir. 1992), for the proposition that “it is irrelevant that a defendant did not

21   specifically intend to produce anticompetitive effects or violate the Sherman Act.” Gov’t MIL 1

22

23   3
       The other cases the government cites are likewise either inapposite or support Mr. Lischewski’s
     opposition to the government’s motion. In United States v. Brighton Bldg. & Maint. Co., 598
24   F.2d 1101 (7th Cir. 1979), the defendants were allowed to present “a theory of defense that none
     of them entered into any agreement to submit collusive, non-competitive, highway construction
25   bids, as charged against them in the indictment,” based on evidence “showing circumstances
     designed to demonstrate that the bids were more probably the result of economic factors,
26   independently considered, than of agreement among defendants.” Id. at 1107. In United States v.
     Suntar Roofing, Inc., 897 F.2d 469 (10th Cir. 1990), the court only excluded certain evidence
27   after concluding at trial “that the government had established the violation charged.” Id. at 473.
     And United States v. Kemp, 907 F.3d 1264 (10th Cir. 2018), was decided on the pleadings and
28   thus had nothing to do with the exclusion of evidence at trial.
                                                       6
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 1
                                       Case No. 3:18-cr-00203-EMC
     1338968
     Case 3:18-cr-00203-EMC Document 266 Filed 08/13/19 Page 8 of 10


 1   at 5. But that is not what Alston held. The Ninth Circuit observed that “the government need not

 2   prove specific intent to produce anticompetitive effects,” 974 F.2d at 1213 (emphasis added), but

 3   that does not make lack of such intent irrelevant. The indictment here alleges that

 4   Mr. Lischewski “knowingly entered into and engaged in a combination and conspiracy to

 5   suppress and eliminate competition.” Indictment ¶ 7. The government further alleges that Mr.

 6   Lischewski agreed “to limit and restrict competition,” and both sold and accepted payment for

 7   packaged seafood “at collusive and noncompetitive prices.” Id. ¶ 10(c), (f) & (g). Mr.

 8   Lischewski is entitled to counter these allegations with evidence tending to disprove them. See,

 9   e.g., Goodman, 850 F.2d at 1476–80; Nu-Phonics, 433 F. Supp. at 1014; Fed. R. Evid. 401.

10             Moreover, the actual ruling in Alston undermines the government’s argument. In Alston,

11   the Ninth Circuit upheld the district court’s decision that, although the defendants agreed to a

12   common fee schedule for their dental services, they lacked the mens rea necessary to support a

13   conviction for price fixing. 974 F.2d at 1213. Although the dentists “need not have entered the

14   agreement with the specific intent to violate the Sherman Act, mere acquiescence in a fee

15   schedule proposed or approved by [dental] plans does not an anti-trust conspiracy violation

16   make.” Id. (emphasis in original). As the Ninth Circuit noted, uniform fee schedules “are

17   standard operating procedure when medical plans are involved.” Id. at 1214. The Ninth Circuit

18   also noted that many things that might occur at a meeting of dentists “would escape the per se

19   rule and might be perfectly legal under the rule of reason,” including commiserating and even

20   “sabre-rattling” about low fee schedules. Id. Although Alston was governed by the per se rule,

21   the Ninth Circuit emphasized that courts should be wary of wholesale adoption of legal principles

22   that originated “in the civil enforcement context.” Id. at 1215. Indeed, the per se rule itself is

23   such a principle. See Addyston Pipe & Steel Co. v. United States, 175 U.S. 211, 212 (1899). This

24   Court, therefore, should not limit Mr. Lischewski’s right to offer any evidence tending to show

25   that he “lacked the mens rea necessary for a price-fixing conspiracy.” Alston, 974 F.2d at 1213.

26   Mr. Lischewski is entitled to at least as much latitude in defense as the government will take in

27   prosecution. Nu-Phonics, 433 F. Supp. at 1012. To rule otherwise would be to fail in this

28
                                                       7
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 1
                                       Case No. 3:18-cr-00203-EMC
     1338968
     Case 3:18-cr-00203-EMC Document 266 Filed 08/13/19 Page 9 of 10


 1   Court’s “task of safeguarding the rights of criminal defendants.” Alston, 974 F.2d at 1213

 2   (citation omitted).

 3             The government also relies on United States v. Brown, 936 F.2d 1042 (9th Cir. 1991), but

 4   the instructions in that case “required the jury to find that the defendants knowingly joined a

 5   conspiracy whose purpose was illegal and that they understood the illegality of that purpose.” Id.

 6   at 1046 n.3. The jury was further instructed that a conspiracy “is a kind of partnership in criminal

 7   purpose,” that the “gist of the offense is a combination or agreement to disobey or disregard the

 8   law,” and that “what the evidence in the case must show beyond a reasonable doubt is that the

 9   members in some way or manner or through some contrivance positively or tacitly came to a

10   mutual understanding to try and accomplish a common and unlawful plan.” Id. Thus, the very

11   case on which the government relies refutes its argument. Under Brown, Mr. Lischewski must be

12   allowed to introduce evidence tending to show that he did not understand that the purpose of the

13   alleged conspiracy was “illegal,” did not himself have a “criminal purpose,” did not intend to

14   “disobey or disregard the law,” and did not try to accomplish an “unlawful plan.” Id.

15             C.     Evidence about industry practices is relevant and admissible.
16             The government also seeks to exclude evidence about practices in the packaged-seafood

17   industry, but its argument is belied by Alston, on which the government elsewhere relies (as

18   discussed above). In Alston, the Ninth Circuit expressly relied on “standard operating procedure”

19   in the dental field in upholding the district court’s determination that the government had failed to

20   prove the requisite mens rea. 974 F.2d at 1214.

21             Furthermore, although the government relies on United States v. Apple Inc., 952 F. Supp.

22   2d 638 (S.D.N.Y. 2013), for the proposition that it is “no defense to participation in an illegal

23   price fixing conspiracy to suggest that others did it too,” id. at 699, the court in Apple did not

24   exclude any evidence on that basis. On the contrary, although the court ultimately concluded that

25   Apple violated the antitrust laws, it reached that conclusion “based on an evaluation of the

26   entirety of the evidentiary record, including those portions on which Apple relies in arguing that it

27   acted in ways that were consistent with its independent business interests,” id. at 698, and

28   including evidence about other industry participants, see id. at 699. The finder of fact “is
                                                        8
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 1
                                       Case No. 3:18-cr-00203-EMC
     1338968
     Case 3:18-cr-00203-EMC Document 266 Filed 08/13/19 Page 10 of 10


 1   obligated to consider the totality of the evidence.” Id.; see also Processed Egg Prod., 2016 WL

 2   3912843, at *5 (holding that, as in Apple, “the ultimate relevance determination of the challenged

 3   evidence would be made in light of the direct or circumstantial evidence offered by the plaintiffs

 4   at trial,” and that “ruling in their favor now on the evidentiary issue would be premature”).

 5             D.     The government’s arguments based on Rule 403 have no merit.
 6             Finally, the government argues that it will be prejudiced by the admission of the evidence

 7   it so broadly seeks to exclude. But the prejudice that should concern this Court is that which

 8   would arise from limiting Mr. Lischewski’s defense in the manner the government proposes. As

 9   the court aptly observed in Nu-Phonics—“one of the first, if not the first case, to come to trial”

10   after Congress made violation of the Sherman Act a felony—courts must make “certain that

11   persons charged with a felony antitrust violation are given the same protections as persons

12   charged with more traditional felonies.” 433 F. Supp. at 1010. Yet the government asks this

13   Court to use the per se rule as, in effect, an excuse to strip Mr. Lischewski of those all-important

14   protections. The per se rule must not be used for that improper and unconstitutional purpose, as

15   the government’s own cases make clear. See, e.g., Alston, 974 F.2d at 1213–15.

16                                          III.    CONCLUSION
17             Thus, the Court should deny the government’s Motion in Limine No. 1.

18    Dated: August 13, 2019                                  KEKER, VAN NEST & PETERS LLP
19

20                                                      By:    /s/ Elliot R. Peters
                                                              JOHN W. KEKER
21                                                            ELLIOT R. PETERS
                                                              ELIZABETH K. MCCLOSKEY
22                                                            NICHOLAS S. GOLDBERG

23                                                            Attorneys for Defendant
                                                              CHRISTOPHER LISCHEWSKI
24

25

26

27

28
                                                        9
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 1
                                       Case No. 3:18-cr-00203-EMC
     1338968
